 



Exhibit 10.15

WGL HOLDINGS, INC.

1999 INCENTIVE COMPENSATION PLAN,
As Amended and Restated

March 5, 2003

SECTION 1

PURPOSE

Purpose. The purpose of this 1999 Incentive Compensation Plan, as Amended and
Restated (the “Plan”) of WGL Holdings, Inc., a Virginia corporation (the
“Company”), is to advance the interests of the Company and its shareholders by
providing for incentive compensation triggered by factors related to operational
excellence, customer service, utility reliability and others as a means to
attract, retain and reward officers and other key employees of, and consultants
and other service providers to, the Company and Subsidiaries and to enable such
persons to acquire or increase their interests in the Company and its success,
thereby promoting a closer identity of interests between such persons and the
Company’s shareholders. The Plan is intended to qualify certain compensation
awarded under the Plan as “performance-based compensation” under Code section
162(m) to the extent deemed appropriate by the Committee.

SECTION 2

GENERAL DEFINITIONS

Definitions. The definitions of awards under the Plan, including Options, SARs,
Restricted Stock, Deferred Stock, Stock granted as a bonus or in lieu of other
awards, Dividend Equivalents, Other Stock-Based Awards and Cash Awards, are set
forth in Section 6 of the Plan. Such awards, together with any other right or
interest granted to a Participant under the Plan, are termed “Awards.” For
purposes of the Plan, the following additional terms shall be defined as set
forth below:

     (a) “Award Agreement” means any written agreement, contract, notice or
other instrument or document evidencing or relating to an Award.

     (b) “Beneficiary” means the person, persons, trust or trusts which have
been designated by a Participant in his most recent written beneficiary
designation filed with the Committee to exercise the rights and receive the
benefits specified under an Award upon such Participant’s death or, if there is
no designated Beneficiary or surviving designated Beneficiary, then the person,
persons, trust or trusts entitled by will or the laws of descent and
distribution to exercise such rights and receive such benefits.

     (c) “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



(d) “Change of Control” means:

     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then-outstanding shares of common stock of the
Company or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that for purposes of this paragraph (i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company, or
any corporation controlled by or otherwise affiliated with the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by or otherwise
affiliated with the Company; or (D) any transaction described in clauses (A),
(B), and (C) of paragraph (iv) of this definition; or

     (ii) Individuals who, as of the close of business on November 1, 2000,
constituted the Board of Directors of the Company (the “Incumbent Company
Board”) cease for any reason to constitute at least a majority of the Board of
Directors of the Company; provided, however, that any individual becoming a
director subsequent to November 1, 2000 whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Company Board shall be
considered as though such individual were a member of the Incumbent Company
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Company Board; or

     (iii) The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (A) the then-outstanding shares of common stock of Washington Gas Light
Company (the “Utility”) or (B) the combined voting power of the then-outstanding
voting securities of the Utility entitled to vote generally in the election of
directors; provided, however, that for purposes of this paragraph (iii), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Utility, (B) any acquisition by the Utility or any
corporation controlled by or otherwise affiliated with the Utility, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Utility or any corporation controlled by or otherwise
affiliated with the Utility; or (C) any transaction described in clauses (A) and
(B) of paragraph (v) of this definition; or

     (iv) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or

- 2 -



--------------------------------------------------------------------------------



 



substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company common stock and outstanding
Company voting securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding Company
common stock and outstanding Company voting securities, as the case may be,
(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or of
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Company Board at the time of the
execution of the initial agreement, or of such Incumbent Company Board,
providing for such Business Combination; or

     (v) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Utility (a
“Utility Business Combination”), in each case unless, following such Utility
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, directly or indirectly, respectively,
of the outstanding Utility common stock and the outstanding Utility voting
securities immediately prior to such Utility Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Utility
Business Combination in substantially the same proportions as their ownership,
immediately prior to such Utility Business Combination, of the outstanding
Utility common stock and outstanding Utility voting securities, as the case may
be, and (B) no Person (excluding any corporation resulting from such Utility
Business Combination or any employee benefit plan (or related trust) of the
Utility or such corporation resulting from such Utility Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Utility Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Utility Business Combination; or

     (vi) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

- 3 -



--------------------------------------------------------------------------------



 



For purposes of this definition, the term “affiliated” includes any entity
controlled by, controlling or under common control with the entity referred to.

     (e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include the
regulations thereunder and successor provisions and regulations thereto.

     (f) “Committee” means the committee appointed by the Board to administer
the Plan or, if no committee is appointed, the Board.

     (g) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time. References to any provision of the Exchange Act shall be
deemed to include the rules thereunder and successor provisions and rules
thereto.

     (h) “Fair Market Value” means, on any given day, the closing price of one
share of Stock as reported on the New York Stock Exchange composite tape on such
day or, if the Stock was not traded on such day, then on the next preceding day
that the Stock was traded, all as reported by such source as the Committee may
select.

     (i) “ISO” means any Option intended to be and designated as an incentive
stock option within the meaning of Code section 422.

     (j) “Participant” means a person who, at a time when eligible under
Section 5, has been granted an Award.

     (k) “Plan Year” means the Company’s fiscal year.

     (l) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

     (m) “Stock” means the common stock, no par value, of the Company and such
other securities as may be substituted for Stock or for such other securities
pursuant to Section 4(c).

     (n) “Subsidiary” or “Subsidiaries” means any corporation or corporations
which, together with the Company, would form a group of corporations described
in Code section 424(f). The term shall include the Utility. The term shall also
refer to any entity designated as such by the Board for purposes of the Plan.

     (o) “Utility” means Washington Gas Light Company.

SECTION 3

ADMINISTRATION

- 4 -



--------------------------------------------------------------------------------



 



     (a) Authority of the Committee. The Plan shall be administered by the
Committee. The Committee shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
the Plan:

     (i) to select persons to whom Awards may be granted;

     (ii) to determine the type or types of Awards to be granted to each such
person;

     (iii) to determine the number of Awards to be granted, the number of shares
of Stock to which an Award will relate, the terms and conditions of any Award
(including, without limitation, any exercise price, any grant price or purchase
price, any restriction or condition, any schedule for lapse of restrictions or
conditions relating to transferability, forfeiture, exercisability or settlement
and any waivers or accelerations thereof and any performance conditions
(including, without limitation, any performance conditions relating to Awards
not intended to be governed by Section 7(e) and any waivers and modifications
thereof), based in each case on such considerations as the Committee shall
determine) and all other matters to be determined in connection with an Award;

     (iv) to determine whether, to what extent and under what circumstances an
Award may be settled, or the exercise price of an Award may be paid, in cash,
Stock, other Awards or other property, or an Award may be canceled, forfeited or
surrendered;

     (v) to determine whether, to what extent and under what circumstances cash,
Stock, other Awards or other property payable with respect to an Award will be
deferred either automatically, or at the election of the Committee or of the
Participant;

     (vi) to prescribe the form of each Award Agreement, which need not be
identical for each Participant;

     (vii) to adopt, amend, suspend, waive and rescind such rules and
regulations and appoint such agents as the Committee may deem necessary or
advisable to administer the Plan;

     (viii) to correct any defect or omission or reconcile any inconsistency in
the Plan and to construe and interpret the Plan and any Award, rules and
regulations or Award Agreement; and

     (ix) to make all other decisions and determinations as may be required
under the terms of the Plan or as the Committee may deem necessary or advisable
for the proper administration of the Plan.

     Other provisions of the Plan notwithstanding, the Board may perform any
function of the Committee under the Plan, including, without limitation, for the
purpose of ensuring that transactions under the Plan by Participants who are
then subject to Section 16 of the Exchange Act in respect of the Company are
exempt under Rule 16b-3. In any case

- 5 -



--------------------------------------------------------------------------------



 



in which the Board is performing a function of the Committee under the Plan,
each reference to the Committee herein shall be deemed to refer to the Board.

     (b) Manner of Exercise of Committee Authority. Any determination or action
of the Committee with respect to the Plan or any Award shall be taken in the
sole and absolute discretion of the Committee and shall be final, conclusive and
binding on all persons, including, without limitation, the Company, any
Subsidiary, any Participant, any person claiming any rights or interests under
the Plan or any Award from or through any Participant and the Company’s
shareholders, except to the extent that the Committee may subsequently modify,
or make a further determination or take further action not consistent with its
prior determination or action. If not specified in the Plan, the time at which
the Committee must or may make any determination or take any action shall be
determined by the Committee, and any such determination or action may thereafter
be modified by the Committee (subject to Sections 8(e) and 8(f)). The express
grant of any specific power to the Committee, the making of any determination or
the taking of any action by the Committee or the failure to make any
determination or take any action shall not be construed as limiting any power or
authority of the Committee. Except as provided in Section 7(e), the Committee
may delegate to officers or managers of the Company or any Subsidiary authority,
subject to such terms and conditions as the Committee shall determine, to
perform such functions as the Committee may determine, to the extent permitted
under applicable law.

     (c) Limitation of Liability. Each member of the Committee shall be entitled
to, in good faith, rely or act upon any report or other information furnished to
him by any officer or other employee of the Company or any Subsidiary, the
Company’s independent certified public accountants or any executive compensation
consultant, legal counsel or other professional retained by the Company to
assist in the administration of the Plan. No member of the Committee, nor any
officer or employee of the Company acting on behalf of the Committee, shall be
personally liable for any determination, action or interpretation taken or made
in good faith with respect to the Plan, and all members of the Committee and any
officer or employee of the Company acting on its behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such determination, action or interpretation.

SECTION 4

STOCK SUBJECT TO THE PLAN AND MAXIMUM AWARDS

     (a) Shares of Stock Reserved. Subject to adjustment as provided in
Section 4(c), the total number of shares of Stock reserved and available for
delivery pursuant to Awards shall not exceed 2,000,000. Shares subject to any
Award which is canceled, expired, forfeited, settled in cash or otherwise
terminated without delivery of fully tradeable shares of Stock to the
Participant (or Beneficiary), including, without limitation, shares of
Restricted Stock that are forfeited and shares of Stock withheld or surrendered
in payment of any exercise price of an Award or taxes related to an Award,

- 6 -



--------------------------------------------------------------------------------



 



shall again be available for delivery pursuant to Awards. Notwithstanding the
foregoing, the number of shares that may be delivered upon the exercise of ISOs
shall not exceed 2,000,000, and the number of shares that may be delivered in
the form of Restricted Stock shall not exceed 300,000, in each case subject to
adjustment as provided in Section 4(c). Any shares of Stock delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued shares,
treasury shares or shares acquired by the Company.

     (b) Annual Per-Participant Limitations. During any Plan Year, no
Participant may be granted Awards relating to more than 400,000 shares of Stock,
subject to adjustment as provided in Section 4(c). In addition, with respect to
Cash Awards, no Participant may be paid during any Plan Year cash or other
property relating to such Awards that exceeds the Fair Market Value of the
number of shares of Stock set forth in the preceding sentence, determined either
at the date of grant or the date of settlement, whichever is greater. This
provision sets forth two separate limitations, so that Awards that may be
settled solely by delivery of Stock will not operate to reduce the amount of
Cash Awards, and vice versa. Awards that may be settled either in Stock or in
cash must not exceed either limitation during the applicable Plan Year.

     (c) Adjustments. In the event that the Committee shall determine that any
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or exchange of Stock or other
securities, Stock dividend or other special, large and nonrecurring dividend or
distribution (whether in the form of cash, securities or other property),
liquidation, dissolution or other similar corporate transaction or event affects
the Stock such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Participants, then the Committee shall, in such
manner as it may deem equitable, adjust any or all of (i) the number and kind of
shares of Stock reserved and available for delivery pursuant to Awards under
Section 4(a), including, without limitation, the share limitations for
Restricted Stock and ISOs, (ii) the number and kind of shares of Stock specified
in the annual per-Participant limitations under Section 4(b), (iii) the number
and kind of shares of Stock relating to outstanding Restricted Stock or other
Awards in connection with which shares have been issued, (iv) the number and
kind of shares of Stock that may be issued in respect of any other outstanding
Awards and (v) the exercise price, grant price or purchase price relating to any
Awards (or, if deemed appropriate, the Committee may make provision for a cash
payment with respect to any outstanding Awards). In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards (including, without limitation, cancellation of unexercised
or outstanding Awards, or substitution of Awards using stock of a successor or
other entity) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence and events
constituting a Change of Control) affecting the Company or any Subsidiary or the
financial statements of the Company or any Subsidiary, or in response to changes
in applicable laws, regulations or accounting principles. Notwithstanding
anything herein to the contrary, without the prior approval of the shareholders
of the Company, neither the Board nor the Committee may take any action that
would constitute a repricing of an outstanding

- 7 -



--------------------------------------------------------------------------------



 



Option.

SECTION 5

ELIGIBILITY

     Executive officers and other key employees of the Company or of any
Subsidiary, including any member of the Board who is also such an employee, and
persons who provide consulting or other services to the Company or any
Subsidiary deemed by the Committee to be of substantial value, are eligible to
be granted Awards. In addition, persons who have been offered employment by the
Company or any Subsidiary, and persons employed by an entity that the Committee
reasonably expects to become a Subsidiary, are eligible to be granted Awards.

SECTION 6

SPECIFIC TERMS OF AWARDS

     (a) General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose, in connection with any
Award, such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including, without
limitation, terms requiring forfeiture of Awards in the event of termination of
employment or service of the Participant. Except as provided in Section 6(f),
6(h) or 7(a), or to the extent required to comply with requirements of
applicable law, only services may be required as consideration for the grant
(but not the exercise) of any Award.

     (b) Options. The Committee is authorized to grant options to purchase Stock
on the following terms and conditions (“Options”):

     (i) Exercise Price. The exercise price per share of Stock purchasable under
an Option shall be determined by the Committee; provided, however, that except
as provided in Section 7(a), the exercise price shall be not less than the Fair
Market Value on the date of grant.

     (ii) Time and Method of Exercise. Each Option shall be exercisable during
and over such period ending not later than ten years from the date it was
granted, as may be determined by the Committee and stated in the Award
Agreement. The Committee shall determine the time or times at which an Option
may be exercised in whole or in part, the methods by which the exercise price
may be paid or deemed to be paid, the form of such payment, including, without
limitation, cash, Stock, other Awards or other property (including, without
limitation, awards granted under other Company plans and through “cashless
exercise” arrangements, to the extent permitted by applicable law) and the
methods by which Stock will be delivered or deemed to be delivered to
Participants.

- 8 -



--------------------------------------------------------------------------------



 



     (iii) ISOs. The terms and conditions of any ISOs shall comply in all
respects with the requirements of Code section 422. Notwithstanding anything to
the contrary herein, no term of the Plan or of any Award Agreement relating to
ISOs shall be interpreted, amended or altered, nor shall any discretion or
authority granted hereunder be exercised, so as to cause the ISOs to fail to
qualify as such under Code section 422, unless such result is mutually agreed to
by the Company and the Participant.

     (iv) Termination of Employment or Service. Unless otherwise determined by
the Committee, upon termination of a Participant’s employment or service, as
applicable, with the Company and all Subsidiaries, such Participant may exercise
any Options during the three-month period following such termination of
employment or service, but only to the extent that such Option was exercisable
as of such termination of employment or service. Notwithstanding the foregoing,
if the Committee determines that such termination is for cause, all Options held
by the Participant shall terminate as of the termination of employment or
service.

     (c) Stock Appreciation Rights. The Committee is authorized to grant Stock
appreciation rights on the following terms and conditions (“SARs”):

     (i) Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value on the date of exercise (or, if the Committee shall so determine in
the case of any such right other than one related to an ISO, the Fair Market
Value at any time during a specified period before or after the date of
exercise), over (B) the grant price of the SAR as determined by the Committee as
of the date of grant of the SAR, which, except as provided in Section 7(a),
shall be not less than the Fair Market Value on the date of grant.

     (ii) Other Terms. The Committee shall determine the time or times at which
an SAR may be exercised in whole or in part, the method of exercise, method of
settlement, form of consideration payable in settlement, method by which Stock
will be delivered or deemed to be delivered to Participants, whether or not an
SAR shall be in tandem with any other Award, and any other terms and conditions
of any SAR.

     (d) Restricted Stock. The Committee is authorized to grant restricted
shares of Stock on the following terms and conditions (“Restricted Stock”):

     (i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose, which restrictions may lapse separately or in combination at such
times, under such circumstances, in such installments or otherwise, as the
Committee may determine. Except to the extent restricted under the terms of the
Plan and any Award Agreement relating to the Restricted Stock, a Participant
granted Restricted Stock shall have all of the rights of a shareholder,
including, without limitation, the right to vote the Restricted Stock and the
right to receive dividends thereon.

- 9 -



--------------------------------------------------------------------------------



 



     (ii) Forfeiture. Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or service (as determined under criteria
established by the Committee) during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided, however, that the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock shall be waived in whole or in part in the event of termination
resulting from specified causes.

     (iii) Certificates for Stock. Restricted Stock may be evidenced in such
manner as the Committee shall determine. If certificates representing Restricted
Stock are registered in the name of the Participant, such certificates may bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to the Restricted Stock, the Company may retain physical possession
of the certificates and the Participant may be required to deliver a stock power
to the Company, endorsed in blank, relating to the Restricted Stock.

     (iv) Dividends. Dividends paid on Restricted Stock shall be either paid at
the dividend payment date in cash or in shares of unrestricted Stock having a
Fair Market Value equal to the aggregate amount of such dividends, or the
payment of such dividends shall be deferred and/or the amount or value thereof
automatically reinvested in additional shares of Restricted Stock, other Awards
or other property, as the Committee shall determine or permit the Participant to
elect. Stock distributed in connection with a Stock split or Stock dividend, and
other property distributed as a dividend, shall be subject to restrictions and a
risk of forfeiture to the same extent as the Restricted Stock with respect to
which such Stock or other property has been distributed, unless otherwise
determined by the Committee.

     (e) Deferred Stock. The Committee is authorized to grant deferred shares of
Stock subject to the following terms and conditions (“Deferred Stock”):

     (i) Award and Restrictions. Delivery of Deferred Stock shall occur upon
expiration of the deferral period specified in the Award by the Committee or, if
permitted by the Committee, as elected by the Participant. In addition, Deferred
Stock shall be subject to such restrictions as the Committee may impose, if any,
which restrictions may lapse at the expiration of the deferral period or at
other specified times, separately or in combination at such times, under such
circumstances, in installments or otherwise, as the Committee may determine.

     (ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service (as determined under criteria established
by the Committee) during the applicable deferral period or portion thereof to
which restrictions or forfeiture conditions apply, all Deferred Stock that is at
that time subject to such restrictions or forfeiture conditions shall be
forfeited; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may

- 10 -



--------------------------------------------------------------------------------



 



determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock shall be waived in whole or in part in the event of
termination resulting from specified causes.

     (f) Bonus Stock and Awards in Lieu of Cash Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of Company obligations to pay cash or other property, under other plans or
compensatory arrangements.

     (g) Dividend Equivalents. The Committee is authorized to grant dividend
equivalents entitling the Participant to receive cash, Stock, other Awards or
other property equal in value to dividends paid with respect to a specified
number of shares of Stock (“Dividend Equivalents”). Dividend Equivalents may be
awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Stock,
Awards or other property, and shall be subject to such restrictions on
transferability and risks of forfeiture, as the Committee may determine.

     (h) Other Stock-Based or Cash Awards. The Committee is authorized, subject
to limitations under applicable law, to grant such other Awards that may be
denominated or payable in, valued in whole or in part by reference to or
otherwise based on or related to Stock and factors that may influence the value
of Stock, as deemed by the Committee to be consistent with the purposes of the
Plan, including, without limitation, performance shares, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Stock, purchase rights for Stock, Awards with a value or payment contingent upon
performance of Stock (or any other factors designated by the Committee) and
Awards valued by reference to the book value of Stock or the value of securities
of or the performance of specified Subsidiaries (“Other Stock-Based Awards”).
The Committee shall determine the terms and conditions of such Awards. Stock
issued pursuant to an Other Stock-Based Award in the nature of a purchase right
granted under this Section 6(h) shall be purchased for such consideration, paid
for at such times, by such methods and in such forms, including, without
limitation, cash, Stock, other Awards or other property, as the Committee shall
determine. Awards that may be settled in whole or in part in cash or other
property (not including Stock) may also be granted pursuant to this Section 6(h)
(“Cash Awards”). The Committee shall determine the terms and conditions of such
Cash Awards.

SECTION 7

CERTAIN PROVISIONS APPLICABLE TO AWARDS

     (a) Stand-Alone, Additional, Tandem and Substitute Awards. Awards may be
granted either alone or in addition to, in tandem with or in substitution for
any other Award or any award granted under any other plan of the Company, any
business entity

- 11 -



--------------------------------------------------------------------------------



 



to be acquired by the Company or any Subsidiary, or any other right of a
Participant to receive payment from the Company or any Subsidiary. Awards
granted in addition to or in tandem with other Awards or awards may be granted
either as of the same time or as of a different time from the grant of such
other Awards or awards.

     (b) Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee; provided, however, that in no event shall the
term of any ISO or any SAR granted in tandem therewith exceed the period
permitted under Code section 422.

     (c) Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company or any Subsidiary
upon the grant, exercise or settlement of an Award may be made in such forms as
the Committee shall determine, including, without limitation, cash, Stock, other
Awards or other property, and may be made in a single payment or transfer, in
installments or on a deferred basis. Such payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents in respect of installment or deferred payments denominated in Stock.

     (d) Legal Compliance.

     (i) Compliance with Code Section 162(m). It is the intent of the Company
that Options, SARs and other Awards designated as such constitute
“performance-based compensation” within the meaning of Code section 162(m).
Subject to automatic acceleration and payout resulting from a Change of Control
under Section 7(f), if any provision of the Plan or of any Award Agreement
relating to such an Award does not comply or is inconsistent with the
requirements of Code section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the performance goals.

     (ii) Section 16 Compliance. With respect to a Participant who is then
subject to Section 16 of the Exchange Act in respect of the Company, the
Committee shall implement transactions under the Plan and administer the Plan in
a manner that will ensure that each transaction by such a Participant is exempt
from liability under Rule 16b-3, except that such a Participant may be permitted
to engage in a nonexempt transaction under the Plan if written notice has been
given to the Participant regarding the nonexempt nature of such transaction. The
Committee may authorize the Company to repurchase any Award or shares of Stock
resulting from any Award in order to prevent a Participant who is subject to
Section 16 of the Exchange Act from incurring liability under Section 16(b).
Unless otherwise specified by the Participant, equity securities, including,
without limitation, derivative securities, acquired under the Plan which are
disposed of by a Participant shall be deemed to

- 12 -



--------------------------------------------------------------------------------



 



     be disposed of in the order acquired by the Participant.

     (e) Performance-Based Awards. The Committee may designate any Award, the
exercisability, vesting, payment or settlement of which is subject to the
attainment of one or more preestablished performance goals, as a
performance-based Award intended to qualify as “performance-based compensation”
within the meaning of Code section 162(m). The performance goals for an Award
subject to this Section 7(e) shall consist of one or more business criteria,
identified below, and a targeted level or levels of performance with respect to
such criteria, as specified by the Committee. Performance goals shall be
objective and shall otherwise meet the requirements of Code section
162(m)(4)(C). The following business criteria for the Company, on a consolidated
basis, and/or for specified Subsidiaries or business units of the Company, shall
be used by the Committee in establishing performance goals for such Awards:
(i) earnings; (ii) net income; (iii) net income applicable to Stock;
(iv) revenue (v) cash flow; (vi) return on assets; (vii) return on net assets;
(viii) return on invested capital; (ix) return on equity; (x) profitability;
(xi) economic value added; (xii) operating margins or profit margins;
(xiii) income before income taxes; (xiv) income before interest and income
taxes; (xv) income before interest, income taxes, depreciation and amortization;
(xvi) total return on Common Stock; (xvii) book value; (xviii) expense
management; (xix) capital structure and working capital; (xx) strategic business
criteria, consisting of one or more objectives based on meeting specified
revenue, gross profit, market penetration, geographic business expansion, cost
targets or goals relating to acquisitions or divestitures; (xxi) costs;
(xxii) employee morale or productivity; (xxiii) customer satisfaction or
loyalty; (xxiv) customer service; (xxv) compliance programs; (xxvi) gas
delivered; (xxvii) system reliability; (xxviii) adequacy and security of gas
supply; and (xxix) safety. The levels of performance required with respect to
such business criteria may be expressed in absolute or relative terms,
including, without limitation, per share amounts and comparisons to the
performance of a published or special index deemed applicable by the Committee,
such as the Standard & Poor’s 500 Stock Index or the performance of one or more
comparator companies. In establishing the levels of performance to be attained,
the Committee may disregard or offset the effect of such factors as
extraordinary and/or nonrecurring events as determined by the Company’s
independent certified public accountants in accordance with generally accepted
accounting principles and changes in or modifications to accounting standards as
may be required by the Financial Accounting Standards Board. Achievement of
performance goals with respect to such Awards shall be measured over a period of
not less than one year nor more than five years, as the Committee may specify.
Performance goals may differ for Awards to different Participants. The Committee
shall specify the weighting to be given to each business criterion for purposes
of determining the final amount payable with respect to any such Award. The
Committee may reduce the amount of a payout otherwise to be made in connection
with an Award subject to this Section 7(e), but may not exercise its discretion
to increase such amount, and the Committee may consider other performance
criteria in exercising such negative discretion. All determinations by the
Committee as to the attainment of performance goals shall be in writing. The
Committee may not delegate any responsibility with respect to an Award that is
intended to qualify as “performance-based compensation” within the meaning of

- 13 -



--------------------------------------------------------------------------------



 



Code section 162(m).

     (f) Acceleration and Payout upon a Change of Control. Notwithstanding
anything contained herein to the contrary, all conditions and/or restrictions
relating to the continued performance of services and/or the achievement of
performance goals with respect to the exercisability, vesting, payment or
settlement of an Award shall immediately lapse upon a Change of Control, and all
Awards shall be immediately paid or settled; provided, however, that such lapse
shall not occur if the Committee determines that such lapse shall not occur.

- 14 -



--------------------------------------------------------------------------------



 



SECTION 8

GENERAL PROVISIONS

     (a) Compliance with Laws and Obligations. The Company shall not be
obligated to issue or deliver Stock in connection with any Award or to take any
other action under the Plan in a transaction subject to the requirements of any
applicable securities law, any requirement under any listing agreement between
the Company and any national securities exchange or automated quotation system
or any other law, regulation or contractual obligation until the Company is
satisfied that such laws, regulations and other obligations have been complied
with in full. Certificates representing shares of Stock issued under the Plan
may be subject to such stop-transfer orders and other restrictions as may be
applicable under such laws, regulations and other obligations, including,
without limitation, any requirement that a legend or legends be placed thereon.

     (b) Limitations on Transferability. Awards and other rights or benefits
under the Plan shall not be transferable by a Participant except by will or the
laws of descent and distribution or to a Beneficiary in the event of the
Participant’s death, shall not be pledged, mortgaged, hypothecated or otherwise
encumbered, or otherwise be subject to the claims of creditors and, in the case
of ISOs and SARs in tandem therewith, shall be exercisable during the lifetime
of a Participant only by such Participant or his guardian or legal
representative; provided, however, that Awards and other rights (other than ISOs
and SARs in tandem therewith) may be transferred to one or more transferees
during the lifetime of the Participant to the extent and on such terms and
conditions as may then be permitted by the Committee.

     (c) No Right to Continued Employment or Service. Neither the Plan nor any
action taken hereunder shall be construed as giving any employee or any person
the right to be retained in the employ or service, as applicable, of the Company
or any Subsidiary, nor shall it interfere in any way with the right of the
Company or any Subsidiary to terminate any employee’s employment or any person’s
service at any time.

     (d) Taxes. The Company and any Subsidiary is authorized to withhold from
any Award granted or exercised, vested, paid or settled any delivery of cash,
Stock, other Awards or other property, or from any payroll or other payment to a
Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and the
Participant to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include,
without limitation, authority to withhold or receive Stock, other Awards or
other property, and to make cash payments in respect thereof, in satisfaction of
a Participant’s tax obligations.

     (e) Changes to the Plan and Awards. The Board may amend, alter, suspend,

- 15 -



--------------------------------------------------------------------------------



 



discontinue or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of the Company’s shareholders or
Participants, except that any such Board action shall be subject to the approval
of the Company’s shareholders at or before the next annual meeting of
shareholders for which the record date is after such Board action if such Board
action increases the number of shares of Stock subject to the Plan or if such
shareholder approval is required by any federal or state law or regulation or
the rules of any stock exchange or automated quotation system on which the Stock
may then be listed or quoted, and the Board may otherwise, in its discretion,
determine to submit other such changes to the Plan to shareholders for approval;
provided, however, that, without the consent of an affected Participant, no such
action may materially impair the rights or benefits of such Participant under
any Award theretofore granted to him (as such rights and benefits are set forth
in the Plan and the Award Agreement). The Committee may waive any terms or
conditions under, or amend, alter, suspend, discontinue or terminate any Award
theretofore granted and any Award Agreement relating thereto; provided, however,
that, without the consent of an affected Participant, no such action may
materially impair the rights or benefits of such Participant under such Award
(as such rights or benefits are set forth in the Plan and the Award Agreement).

     (f) Repricing Restriction. Notwithstanding anything herein to the contrary,
without the prior approval of the shareholders of the Company, neither the Board
nor the Committee may take any action that would constitute a repricing of an
outstanding Option.

     (g) No Rights to Awards; No Shareholder Rights. No Participant, employee or
eligible person shall have any claim to be granted any Award, and there is no
obligation for uniformity of treatment of Participants, employees or eligible
persons. No Award shall confer on any Participant any of the rights or benefits
of a shareholder of the Company unless and until Stock is duly issued or
transferred and delivered to the Participant in accordance with the terms of the
Award or, in the case of an Option, the Option is duly exercised.

     (h) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award Agreement shall give any such
Participant any rights or benefits that are greater than those of a general
creditor of the Company; provided, however, that the Committee may authorize the
creation of trusts or make other arrangements to meet the Company’s obligations
under the Plan to deliver cash, Stock, other Awards or other property pursuant
to any Award, which trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of an affected Participant.

     (i) Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the Company’s shareholders for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other compensatory

- 16 -



--------------------------------------------------------------------------------



 



arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.

     (j) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards or other property shall be issued or paid in lieu of
such fractional shares, or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

     (k) Gender; Singular and Plural. All masculine pronouns shall be deemed to
include their feminine counterparts. As the context may require, the singular
may be read as the plural and vice versa.

     (l) Governing Law. The validity, construction and effect of the Plan or any
Award Agreement and any rules and regulations relating to the Plan or any Award
Agreement shall be determined in accordance with the laws of the Commonwealth of
Virginia, without giving effect to principles of conflicts of laws, and
applicable federal law.

     (m) Effective Date; Plan Termination. The Plan shall become effective as of
the date of its approval by the Company’s shareholders, and shall continue in
effect until terminated by the Board.

- 17 -